EXHIBIT TEXTRON INC. INCLUDING ALL MAJORITY-OWNED SUBSIDIARIES COMPUTATION OF RATIO OF INCOME TO FIXED CHARGES (unaudited) (In millions, except ratio) Nine Months Ended October 3, 2009 Fixed charges: Interest expense $ 234 Estimated interest portion of rents 27 Total fixed charges $ 261 Income: Loss from continuing operations before income taxes $ (84 ) Fixed charges 261 Adjusted income $ 177 Ratio of income to fixed charges .68 Earnings for the nine months ended October 3, 2009 were inadequate to cover fixed charges.Additional earnings of $84 million would have been necessary to bring the ratio of income to fixed charges to
